Citation Nr: 0505939	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed, including paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to May 
1987.  

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in 
September 2002 which denied service connection for paranoid 
schizophrenia.

In December 2004, the veteran attended a travel board hearing 
before the undersigned Acting Veterans Law Judge.  The 
hearing transcript is on file.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1983 to May 
1987.

2.  Information from the National Personnel Records Center 
(NPRC) shows that extensive searches have failed to locate 
the veteran's service medical records.

3.  The postservice medical evidence first referring to the 
presence of a psychiatric disorder, however diagnosed, dates 
from 1992, approximately five years following separation from 
active duty.

4.  The probative medical evidence fails to establish an 
etiologic link or continuity of symptomatology between the 
psychiatric disability first noted five years following 
separation from active duty and any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed, including 
paranoid schizophrenia, was not incurred in or aggravated by 
active service; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), (d), 3.307, 
3.309 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a June 2001 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letters also requested the veteran to tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him, and to send the RO information describing any 
additional evidence or the evidence itself.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal for service connection 
for paranoid schizophrenia was in September 1992, 
approximately 15 months after VCAA notification.  Therefore, 
the veteran received VCAA notice prior to the initial rating 
decision denying his claim, and the timing requirement of 
Pelegrini has been met. The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In this case, the veteran's service medical records are lost 
and unavailable for review, and VA has a heightened duty to 
explain its findings and conclusions, and to consider 
carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The evidence of record reflects that the RO pursued service 
medical records pertaining to the veteran through the NPRC.  
NPRC has notified the RO that any such records formerly on 
file at NPRC no longer exist, and any further efforts to 
locate them would be futile.  The evidence also reflects that 
the RO has attempted to locate additional pertinent evidence 
regarding the veteran's military service.  The private 
medical office of J.M.R., M.D., has advised the RO that any 
psychiatric treatment records for the period from 1989 to 
1994 are no longer available 

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  The competent post service medical 
evidence, however, does not contain any pertinent findings or 
diagnosis of an underlying psychiatric disability until five 
years following separation from active duty.  

The veteran has provided no competent evidence that the 
veteran's current psychiatric disability is associated with 
active service.  Absent such evidence, VA has no obligation 
to provide a medical examination.  Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  

The Board concludes that the VA has fulfilled its duties to 
notify and assist the veteran and there is sufficient medical 
evidence upon which to base an appellate decision.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Factual Background

The record reflects that extensive searches undertaken at 
NPRC have failed to locate the veteran's service medical 
records and there are no pertinent records from the Office of 
the Surgeon General of the Department of the Army on file.  
Likewise, a search by Yokuska military hospital failed to 
produce any pertinent records.  

The extensive postservice private and VA medical evidence 
dating between approximately 1992 and 2001 refer to 
psychiatric symptoms, variously diagnosed, including paranoid 
schizophrenia.  A November 1992 private treatment record 
indicated that in 1991, the veteran intimidated coworkers at 
Boeing Aerospace by making verbal threats.  

A January 1997 VA mental disorders examination report 
diagnosed paranoid schizophrenia.

In December 2004, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge of the Board.  The 
hearing transcript is on file.   The veteran stated he first 
sought treatment for psychiatric symptoms while performing 
active duty in Japan.  He spoke to a doctor and not to a 
psychiatrist.  The veteran testified that, following 
separation from active duty in 1987, he worked for a 
telemarketing business for one year and had no medical 
insurance.  The company went out of business.  He noted 
feeling "really down" at that time.  He said that in 1988 
he started working at Boeing Aerospace where he was told to 
seek professional treatment for behavioral problems.  He said 
he first received professional psychiatric treatment in the 
late 1980's or early 1990's.  He noted that no psychiatrist 
had expressed an opinion which provided a nexus between his 
psychiatric disorder and active duty.  

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, is required to show a chronic disease 
in service.  Continuity of symptomatology is required when 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

If the disability is a psychosis, and is manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provisions under 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition for which, under the case law, lay observation is 
competent.   Savage v. Gober, 10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology to warrant service 
connection.  Voerth v. West, 13 Vet. App. 117 (1999).

There is a heightened obligation to assist a claimant and a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, where records have been lost or destroyed while 
the file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).

Analysis

The veteran served on active duty from March 1983 to May 
1987.  Other subsequent service was apparently limited to 
Navy Reserve INACDUTRA through May 1989.  The Board notes 
that service connection may only be granted for disability 
resulting from an injury incurred or aggravated while 
performing inactive duty training INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6.    

 
The pertinent question for consideration, therefore, is 
whether a psychiatric disorder was incurred in or aggravated 
by active duty or manifested to a compensable degree within 
one year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

In this case, the competent medical evidence of record 
demonstrates that there is no nexus or etiologic link between 
the veteran's acquired psychiatric disability first 
demonstrated years following separation from active duty and 
any incident of active duty.  

Specifically, the Board notes that the evidence of record 
reflects that the RO pursued service medical records 
pertaining to the veteran through the NPRC and received 
verification that no records exist.  A search for other 
pertinent service records through alternative sources was 
also unsuccessful.  

The Board recognizes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, and 
the veteran is competent to provide evidence of symptoms.  
Savage, supra, at 496.  
However, even if the veteran received treatment for nervous 
problems while performing active service, there is no medical 
evidence of treatment for any mental disorder for five years 
following separation from active duty.  

Nor is there any medical evidence suggesting an etiologic 
link or nexus between any current acquired psychiatric 
disorder, however diagnosed, and the veteran's active duty.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

The veteran's opinion, as a layperson, does not constitute 
competent evidence of the etiology of his psychiatric 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

And, while the evidence includes private medical records 
showing the veteran's reported history of a psychiatric 
disorder in service, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a psychiatric 
disability that can be linked to active service, on any 
basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric 
disability, including schizophrenia.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 






ORDER

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed, including paranoid schizophrenia, is 
denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


